Citation Nr: 1411234	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  09-32 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the claim.  Jurisdiction of the claim was subsequently transferred to the RO in St. Petersburg, Florida.  

A review of the Virtual VA paperless claims processing system reveals the Veteran's March 2014 appellate brief.  The VBMS paperless claims system does not contain any additional documents pertinent to the present appeal.


FINDING OF FACT

A current disability of hypertension is shown, but the evidence fails to link the Veteran's hypertension condition to his military service, or to his service-connected diabetes mellitus disability (to include secondary aggravation).


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Appropriate notice was provided in August 2007, September 2010 and October 2011 letters.

As for the duty to assist, the Veteran's service treatment records, private medical records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not claimed to be in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  The record does not indicate any additional relevant medical records that have not been obtained and associated with the Veteran's file.  
	
Three VA examinations have been provided in connection with the current claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  Taken together, the Veteran's March 2008, July 2009 and February 2012 VA examinations are adequate as the VA examiners considered the record, noted the Veteran's medical history, addressed relevant evidence and provided explanations for the opinions stated as well as the medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.
II. Service Connection

The Veteran contends that service connection is warranted for hypertension, to include as secondary to service-connected diabetes mellitus.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).   

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show that:  (1) a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439   (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the nexus between diabetes mellitus and hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, medical evidence will be required to address the question of whether the Veteran's service-connected diabetes mellitus caused or aggravated his hypertension disability.

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

Initially, the Board finds the record establishes a current diagnosis of hypertension.  Medical records from the East Orange VA Medical Center (VAMC) and private medical records from Summit Medical Group, document the Veteran having continuous treatment for his hypertension since March 2003.

The Veteran contends he has hypertension secondary to his service-connected diabetes mellitus disability.  He has not claimed that his hypertension is directly related to his service and this theory of entitlement is not reasonably raised by the record.  In this regard, the Board observes that the Veteran's STRs show no complaints, treatment, or diagnosis of hypertension.  His discharge examination from active duty service in August 1969 showed a clinically normal heart and vascular system with a blood pressure reading of 134/72.  The Veteran's August 1969 report of medical history noted no heart trouble and no history of high blood pressure.  Significantly, the Veteran has not claimed direct service connection and has not pointed to any event, injury or disease that occurred during service pertaining to his blood pressure.
Further, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  VA examinations note that the Veteran was first diagnosed with hypertension in 1999, approximately 30 years post-service.  This long period after service without any documentation of blood pressure problems weighs against the Veteran's claim for direct service connection for hypertension.

With regard to secondary service-connection, the Board finds that the competent medical evidence of record weighs against the finding of a link between the Veteran's currently diagnosed hypertension and his service-connected diabetes mellitus(to include secondary aggravation).  The March 2008 VA examiner diagnosed the Veteran with "essential hypertension," and opined that diabetes mellitus does not cause essential hypertension.  Indeed, the cause of the Veteran's essential hypertension was stated to be idiopathic.  The Board notes that "essential hypertension" is defined as "hypertension occurring without discoverable organic cause."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 909 (31st ed., 2007).  The July 2010 VA examiner also diagnosed the Veteran with essential hypertension and opined that diabetes mellitus does not aggravate or cause hypertension.  Additionally, the Veteran has essential hypertension, which means there is no known cause.  The July 2012 VA examiner diagnosed the Veteran with hypertension and stated diabetes can cause hypertension only indirectly, as secondary to diabetes-induced renal disease.  As the Veteran has not been shown to have any renal dysfunction, there is no medical basis for finding that his hypertension was caused or aggravated by his diabetes.  These VA medical opinions include well-reasoned rationale supporting the conclusions; thus, they are afforded significant probative value.  See Nieves-Rodriguez, 22 Vet. App. at 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges the Veteran's belief that his hypertension is related to his service-connected diabetes mellitus disability.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the etiology of his hypertension.  See Kahana, 24 Vet. App. at 435.  While the Veteran claims that his private physician diagnosed diabetes as the cause of his hypertension, this opinion is not documented in the medical evidence of record.  See Veteran's Statement in Support of Claim, September 2007.  Thus, the Veteran's own assertions as to the etiology of this disability have no probative value.  

In sum, the Veteran's service treatment records do not reflect any complaints, treatment or diagnosis of hypertension, the Veteran was not diagnosed with hypertension until approximately 30 years after his separation from active duty service, the March 2008 and July 2009 VA examiners diagnosed the Veteran with essential hypertension, which by definition means his condition has no identifiable cause, and thus, cannot be deemed caused directly by service or secondary to a service-connected disability, and the February 2012 VA examiner opined that only diabetes-induced renal disease could cause hypertension but as the Veteran has no renal dysfunction, there is no basis for finding his hypertension was caused or aggravated by his service-connected diabetes.  Thus, based on the lack of probative evidence of an association between the Veteran's hypertension condition and his military service, including his service-connected diabetes mellitus disability, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  See 38 C.F.R. § 3.310.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the benefit sought on appeal is accordingly denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


